Citation Nr: 1203882	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  10-37 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



REMAND

The Veteran served on active duty from October 1956 to October 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Muskogee, Oklahoma VA RO.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).)

When the Veteran appeared for a hearing in November 2011, he testified that he had been exposed to tank exhaust and spray paint during service.  He said that he had experienced breathing difficulties since that time.  

Although his service treatment records are unavailable, he has indicated that he was hospitalized in the Spring of 1958 while in Germany because of the difficulties he had breathing.  He also submitted several statements from individuals who knew him during military service, and they corroborated his account of having breathing problems and being hospitalized for treatment.  

Given the Veteran's statements of continuity of problems since service, his current diagnoses,  and the confirmation by others that the Veteran indeed was exposed to tank exhaust and spray paint during service without a mask or respirator, the Board finds that the requirements for ordering a VA examination have been met.  38 C.F.R. § 3.159(c)(4) (2011).  A remand is therefore required.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should ask the Veteran to identify all sources of treatment for any respiratory problems.  With authorization where required, the AOJ should obtain records from each identified source.  If the AOJ is unable to obtain records, the Veteran should be notified and given the opportunity to provide the records.

2.  After completion of the development sought above, the AOJ should schedule the Veteran for an examination to determine the nature of each respiratory problem, including bronchitis, chronic obstructive pulmonary disease, and upper respiratory infections such as sinusitis, each of which has been diagnosed recently.  For each diagnosed disability, the examiner should, after review of the record and examination of the Veteran, provide an opinion as to the medical probabilities that the diagnosed disability is traceable to the Veteran's period of military service.  The Veteran's history should be taken into account, as well as the statements of those who knew the Veteran during his period of military service.  The examiner should explain each opinion, with reference to the record or medical authority as necessary.  The medical reasons for accepting or rejecting the Veteran's statements of continuity of problems since service should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion on any issue without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  The AOJ should ensure that the examination report complies with this remand.  Thereafter, the AOJ should re-adjudicate the issue on appeal.  If any benefit sought is not granted, a supplemental statement of the case should be issued.  The Veteran and his representative should be given opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

